DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STEVEN D. WILSON,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-675

                         [September 9, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; John J. Murphy,
Judge; L.T. Case No. 13-010729CF10A.

  Steven D. Wilson, Orlando, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, FORST and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.